Citation Nr: 1001378	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, on 
a direct basis and as secondary to service-connected asthma with 
bronchitis.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) and 
Barrett's esophagus, on a direct basis and as secondary to 
service-connected asthma with bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dorilyn Martz Ames


INTRODUCTION

The Veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in support of his claims in 
May 2006, before the undersigned Acting Veterans Law Judge.  
Since his hearing, he submitted additional evidence and waived 
his right to have it initially considered by the RO.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

In July 2007 and December 2008, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration (or other reasons).  

As previously noted in the July 2007 and December 2008 remand 
decisions, the Veteran has asserted that his GERD has aggravated 
his service-connected asthma and bronchitis.  The Board construes 
his statements as an informal claim for entitlement to a 
disability evaluation greater than 10 percent for asthma and 
bronchitis.  This claim was referred to the RO for appropriate 
action in both the July 2007 and December 2008 remand decisions.  
The RO has not yet taken action with regard to this claim and, 
accordingly, it is again referred to the RO for appropriate 
initial action.  The Board observes that there is an internal 
memorandum in the file from the AMC dated in September 2009 which 
indicates that the Veteran should be notified that the AMC will 
be referring this new issue to the Waco RO for handling, but 
there is no evidence in the claims file either that such notice 
was provided to the Veteran or that the issue was actually 
referred to the RO for handling.  Given the amount of time that 
has now passed since this matter was first identified by the 
Board in the July 2007 remand, it is imperative that the AMC take 
prompt appropriate action, if it has not already done so.  

Regrettably, due to noncompliance with previous remand 
directives, this appeal must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In July 
2007, the Veteran's case was remanded so that he could undergo 
respiratory and gastrointestinal examinations to determine the 
nature and etiology of the claimed conditions.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The remand directive 
specified that a "complete rationale should be provided for all 
opinions expressed."  

In December 2007, the Veteran was provided with a single 
examination.  The physician did not provide a discussion of his 
medical history or comment on any of the medical literature or 
treatise evidence provided by the Veteran.  The physician offered 
four opinions without providing any rationale for them, as 
required by the remand directives.  

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  An examination that provides an 
etiology opinion without a rationale is inadequate.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  As the December 2007 
examination contained no rationale for the opinions rendered, it 
was inadequate.  As a result, this case was remanded again in 
December 2008 so the Veteran could undergo examinations where the 
physicians provided rationales for their opinions.  The remand 
directives specified that the Veteran was to be afforded two VA 
examinations with specialist physicians, who were to provide 
complete rationales for all opinions provided.  Each examiner was 
specifically asked to comment on evidence in the Veteran's claims 
folder.  

In August 2009, the Veteran's claims folder was inexplicably 
submitted to a VA physician of no identified specialty area for 
review without conducting an examination.  The report indicates 
that this doctor consulted with both a pulmonary and 
gastroenterology specialist in providing the requested opinions.  
However, the Veteran was never actually afforded the examinations 
required by the remand.  Furthermore, the clinician did not 
address, as directed, the highly relevant April 2005 medical 
record from Dr. G. K., the Veteran's private physician, that was 
specifically mentioned and discussed in the Board's remand 
directive.  No explanation was provided by the AMC in 
readjudicating the claims how the actions that were taken 
substantially complied with the Board's remand directives.  
Indeed, the October 2009 Supplemental Statement of the Case 
(SSOC) erroneously stated that "[a]nother VA exam" had been 
provided.  

The Board's prior remand directives required that the Veteran be 
scheduled for two examinations with specialist physicians.  It is 
clear from the August 2009 medical report and the Veteran's own 
statement in October 2009 that he was not provided with the 
required VA examinations, but rather his claims folder was simply 
submitted for review by a clinician of unidentified specialty who 
"discussed" the Veteran's case with two specialists and then 
rendered his own opinions, and even then did not fully address 
the matters directed to be covered in the remand directives.  
Those remand directives were specifically articulated to request 
the medical information that is necessary for adjudicating the 
legal and factual issues presented by the Veteran's pending 
claims.  Given the absence of substantial compliance with the 
Board's prior remand directives, this case must unfortunately be 
remanded once again so that the AMC can schedule the Veteran for 
examinations wherein the physicians actually examine the Veteran 
and provide etiology opinions accompanied by complete rationales.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, given 
the delays caused by the lack of compliance with the prior remand 
directives, the complexity of the medical and factual issues 
presented in this case, and the need to bring this matter to 
final resolution, the Board directs that each of the examinations 
on remand will need to be conducted by board-certified 
specialists.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a respiratory 
examination conducted by a board-certified 
pulmonologist (or other appropriate and 
equivalent respiratory specialist) to 
determine the nature, extent, and etiology of 
any pulmonary fibrosis condition he may have.  
The claims folder must be made available for 
the examiner to review.  All indicated tests 
and required x-rays, if any, should be 
conducted.  

All pertinent pathology should be noted in the 
examination report and the examiner should 
state whether a current or past diagnosis of 
fibrosis is appropriate.  The examiner is 
specifically asked to comment on the VA 
treatment records which show a diagnosis of 
pulmonary fibrosis as well as  the April 2005 
note from Dr. G. Kiel stating that the 
Veteran's x-rays were consistent with 
pulmonary fibrosis.  The examiner is also 
requested to explain the various findings and 
interpretations of the presence and absence of 
pulmonary fibrosis contained in the record.  

If a diagnosis of pulmonary fibrosis, or any 
other lung or respiratory condition, is 
appropriate for any time period, the examiner 
should provide an opinion as to
(a) whether it is at least as likely as not 
(i.e., a probability of at least 50 percent 
or more) that this condition is related to 
an event, injury or disease in service, 
including the Veteran's duty aboard various 
ships (see the Veteran's hearing testimony 
regarding potential asbestos exposure); and 
(b) whether this condition was caused or 
aggravated by the Veteran's service-
connected asthma and bronchitis.  

A complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide the requested opinion without resorting 
to speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be made 
without resorting to speculation.  

2.  Schedule the Veteran for a 
gastrointestinal examination by a board-
certified gastroenterologist to determine the 
nature, extent, and etiology of any 
gastrointestinal disorder diagnosed, including 
GERD and Barrett's esophagus.  The claims 
folder must be made available for the examiner 
to review.  All indicated tests, if any, 
should be conducted.  

The examiner is asked to specifically comment 
on the records showing complaints of throat 
problems in the 1960s, treatment records 
showing an association between GERD and asthma 
(July 24, 1992), and an association between 
GERD and bronchitis (September 16, 1994); and 
the treatise evidence regarding an association 
between gastrointestinal disabilities and 
asthma.  

All pertinent pathology should be noted in the 
report.  With regard to any diagnosed 
gastrointestinal disorders, the examiner 
should provide an opinion as to 
(a) whether it is at least as likely as not 
(i.e., a probability of at least 50 percent 
or more) that any diagnosed 
gastrointestinal disorder is related to an 
event, injury, or disease in service; and
(b) whether any diagnosed gastrointestinal 
disorder was caused or aggravated by the 
Veteran's service connected asthma and 
bronchitis.  

A complete rationale must be provided for all 
opinions rendered.  If the examiner cannot 
provide the requested opinion without resorting 
to speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be made 
without resorting to speculation.  

3.  Following the completion of the above, the 
Veteran's claims should be readjudicated in 
light of the additional evidence obtained.  If 
any disposition remains unfavorable, send the 
Veteran and his representative a SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


